DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 21 October 2022.

Regarding Previous Claim Objections
Previous rejection to claim 1 has been withdrawn in view of the amendment to the objected claims.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claims 1-16 and 18-19 has been withdrawn in view of the amendment to the rejected claims.

Regarding Previous Rejection Under 35 USC § 101
Previous rejection of claim 19 has been withdrawn in view of the amendment to the rejected claim.

Regarding Previous Rejection Under 35 USC § 102
Applicant’s arguments [Pages 8-10] with respect to rejection of claims 1, 17-19 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Regarding claim 1, on pages 8-9, Applicants’ arguments are basically directed to an alleged lack of teaching, by Thirstrup, of “accessory device receiving monitored data from ostomy device, wirelessly”.
Thirstrup discloses, Fig. 8, that the ostomy system connects to a reader about sensed parameters, which are then wirelessly communicated to cellphone 115 [Paragraphs 123-124]. Hence, a person having ordinary skills in the art would recognize that any sensor would be incorporated as a monitor for transmitting the signal to user’s devices and/or remote agents. Nevertheless, for the purpose of the examination, newly found reference Seres better exemplifies the argued feature. That is, for example in Fig. 1B, a HUB 122 collects the sensed data on ostomy device 120 and wirelessly transmits it to user device 130 and/or the other wireless entities 140-180 [Paragraphs 216, 221, 230, 234]. Hence, a person having ordinary skills in the art would recognize that similar reasoning as in Seres, the system in Thirstrup will also wirelessly transmit the collected data [e.g. indicating leakage] to external mobile devices.

Regarding claims 17-19, these claims have been amended to incorporate similar limitations to those set forth in independent claim 1, and are rejected based on similar reasoning.

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1-6, 8-13, 16-19 have been amended. Claim 15 has been canceled. Claims 21-23 have been added. Thus, claims 1-4, 7-16, 18-23 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thirstrup et al. (US Patent Application Publication No. 2010/0030167) in view of Seres et al. (US Patent Application Publication No. 2019/0133811).

Regarding claim 1, Thirstrup teaches a method (Figs. 8), [(current leakage communicated on a ostomy device [Paragraph 49]) comprising a base plate configured to be placed on a skin surface of a user (base plate on user’s skin [Paragraph 49]), the base plate comprising a plurality of electrodes (plurality of electrodes [Paragraphs 48-49]), [], the method comprising:
obtaining [(data from the electrodes of the base plate [Paragraph 123]), the [(data being informing about the leakage through found fluid on the proximal side of layer [Paragraph 123]);
determining the leakage state indicative of a dynamic internal state of the base plate based on the [(leakage state being determined [Paragraph 123]); and
[.
However, Thirstrup does not explicitly mention performed in an accessory device… wherein the accessory device comprises a wireless interface configured to communicate with a monitor device of an ostomy system comprising the ostomy appliance… monitor data from the monitor device… displaying a representation of the leakage state of the base plate via a user interface of the accessory device.
Seres teaches, in a similar field of endeavor of medical systems, the following:
performed in an accessory device… wherein the accessory device comprises a wireless interface configured to communicate with a monitor device of an ostomy system comprising the ostomy appliance… monitor data from the monitor device… displaying a representation of the leakage state of the base plate via a user interface of the accessory device (for example in Fig. 1B, a HUB 122 collects the sensed data on ostomy device 120 and wirelessly transmits it to user device 130 and/or the other wireless entities 140-180; thus the user device determining and displaying the sensed and monitored ostomy data, including leakage ostomy data [Paragraphs 216, 221, 230, 234]. Hence, a person having ordinary skills in the art would recognize that similar reasoning as in Seres, the system in Thirstrup will also wirelessly transmit the collected data [e.g. indicating leakage] to external mobile devices).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the generation system (as taught by Sung) with the implementation of guard position identifying information, subcarrier location (as taught by Han) for the purpose of obtaining a more effective reception of the control information using code sequence (Han Column 4 Lines 63-65).

Regarding claim 2, Thirstrup in view of Seres further teaches the method according to claim 1, the method comprising: determining whether the leakage state is indicative of leakage risk (when thresholds are met, the leakage is being determined and informed [Paragraph 119]); and displaying the representation of the leakage state when the leakage state fulfils the leakage criterion (hence, the mobile device 130 displays the leakage state when met the thresholds [Paragraphs 87, 234, 323]).

Regarding claim 3, Thirstrup further teaches the method according to claim 1, wherein the ostomy appliance comprises an ostomy pouch ([Paragraph 58]) and the base plate comprising the first adhesive layer ([Paragraphs 48-49]) that has the first proximal side, and wherein obtaining monitor data comprises obtaining monitor data from the base plate, the monitor data being indicative of the presence of fluid at the proximal side of the first adhesive layer of the base plate ([Paragraphs 48-49, 123]).

Regarding claim 4, Thirstrup further teaches the method according to claim 3, wherein the plurality of electrodes ([Paragraphs 77-78]) configured to detect presence of fluid on the proximal side in a primary sensing zone and a secondary sensing zone (fluids being determined in the electrodes [Paragraphs 48-49, 123]), the plurality of electrodes including a first leakage electrode, a second leakage electrode, and a third leakage electrode (the number of electrodes is directed to plurality [Paragraph 48]), and wherein obtaining monitor data comprises obtaining data representative of detection of fluid on the proximal side in the primary sensing zone and the secondary sensing zone ([Paragraphs 48-49, 123]).

Regarding claim 5, Thirstrup further teaches the method according to claim 1, wherein the monitor data comprises ostomy data and/or parameter data (leakage data [Paragraphs 48-49, 123]).

Regarding claim 6, Thirstrup further teaches the method according to claim 5, wherein the ostomy data and/or the parameter data are indicative of resistance between any two of the plurality of electrodes, capacitance and/or inductance between any two of the plurality of electrodes, and/or any change in resistance, capacitance, and/or inductance between any two of the plurality of the plurality of electrodes ([Paragraphs 30, 36, 52]).

Regarding claim 7, Thirstrup further teaches the method according to claim 5, wherein obtaining the monitor data comprises obtaining localized monitor data with respect to a location and/or zone at the proximal side of the first adhesive layer of the base plate, and/or time information data and wherein determining the leakage state comprises determining a leakage location and/or a leakage time information ([Paragraphs 69-70, 27-28]).

Regarding claim 8, Thirstrup further teaches the method according to claim 1, wherein determining the leakage state of the ostomy appliance based on the monitor data comprises determining one or more moisture pattern types based on the monitor data ([Paragraphs 9, 86, 126]).

Regarding claim 9, Thirstrup further teaches the method according to claim 8, wherein the determining one or more moisture pattern types based on the monitor data comprises identifying a moisture pattern type based on parameter data ([Paragraphs 9, 86, 126]).

Regarding claim 10, Thirstrup further teaches the method according to claim 8, wherein it is determined the leakage state is indicative of leakage risk when a leakage of output is identified at the proximal side based on the one or more moisture pattern types ([Paragraphs 9, 86, 126]).

Regarding claim 11, Thirstrup further teaches the method according to claim 8, wherein determining the leakage state of the ostomy appliance based on the monitor data comprises deriving the leakage state based on the one or more moisture pattern types ([Paragraphs 9, 86, 126]).

Regarding claim 12, Seres further teaches the method according to claim 1, wherein the accessory device comprises an audio interface, and/or a transceiver module (mobile device 130).

Regarding claim 13, Seres further teaches the method according to claim 1, wherein the user interface is displayed on a display of the accessory device and the user interface comprises a user interface object representative of the leakage state (mobile device 130).

Regarding claim 14, Thirstrup further teaches the method according to claim 13, wherein the user interface object representative of the leakage state comprises one or more of a first user interface object, and a second user interface object, wherein the first and/or second user interface objects are indicative of one or more of: a first leakage state and a second leakage state (mobile device 103 detecting and communicating the leakages states).

Regarding claim 16, Thirstrup further teaches the method according to claim 1, wherein the ostomy system comprises a server device, and communicating the leakage state of the ostomy appliance comprises communicating the leakage state of the ostomy appliance to the server device (service centers [Paragraph 19]).

Regarding claims 17-19, these claims are rejected as applied to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 19, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633